EVAN A. EVANS, Circuit Judge.
Plaintiff in error was convicted and sentenced uppn an indictment charging him, among other things, with having purchased from “persons unknown, in the city of Chicago, a quantity of cocaine hydrochloride,” in violation of the so-called Harrison Anti-Narcotic Act. Comp. St. §§ 6287g-6287q. Support for the conviction rests entirely upon the presumption which arose from De Moss’ possession of such narcotics.
Section 1 of the act reads: “It shall be unlawful for any person to purchase, * * * any of the aforesaid drugs except in the original stamped package or from the original stamped package; and the absence of appropriate tax-paid stamps from any of the aforesaid drugs shall be prima facie evidence of a violation of this section by the person in whose possession same may be found.”
Counsel for plaintiff in error contends that the government failed to prove the venue; that the presumption referred to in the foregoing section does not extend to the place of purchase. The precise question has been considered and very fully treated in Bright-man v. United States (C. C. A.) 7 F.(2d) 532, and with the ultimate conclusion there reached we agree.
The judgment is reversed, and the cause is remanded for a new trial.